Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 1 of 13 Pageid#: 2421




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

   FOR LIFE PRODUCTS, LLC,                        )
                                                  )
                  Plaintiff,                      )    Case No. 1:20CV00016
                                                  )
   v.                                             )     OPINION AND ORDER
                                                  )
   UNIVERSAL COMPANIES, INC.,                     )    By: James P. Jones
   ET AL.,                                        )    United States District Judge
                                                  )
                    Defendants.                   )

        Terry L. Clark, Matthew D. Zapadka, and Brian R. Iverson, BASS, BERRY &
  SIMS, PLC, Washington, D.C., for Plaintiff/Counter Defendant and Third-Party
  Defendants; Geoffrey M. Bohn, BOHN & BATTEY, PLC, Arlington, Virginia, and
  Shawn R. Farmer, MUSKIN & FARMER, LLC, Lansdale, Pennsylvania, for Defendants
  and Third-Party Plaintiff.

        In this intellectual property case, the plaintiff, For Life Products, LLC (“For

  Life Products”) claims that defendants Universal Companies, Inc. (“UCI”) and

  Virox Technologies Inc. (“Virox”) use a trademark “REJUVenate” for disinfectants

  which infringes on For Life Products’ “Rejuvenate” trademark for cleaning,

  restoration, and surface care products.     For Life Products filed an Amended

  Complaint seeking cancellation of Virox’s trademark as insufficiently distinct and

  fraudulently procured. According to the Amended Complaint, Virox fraudulently

  stated on its trademark application that it would only use REJUVenate for ‘all

  purpose cleaners’ and ‘disinfectants.’ First Am. Compl. 12, ECF No. 49. But Virox

  used REJUVENate on other items, such as wipes and spray bottle disinfectant
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 2 of 13 Pageid#: 2422




  cleaners, which fell within the scope of goods covered by For Life Product’s

  trademark. The Amended Complaint claims that Virox’s unauthorized use of a

  similarly styled mark on those items causes consumers to mistakenly believe that

  For Life Products manufactured them.

         In response, Virox filed a Counterclaim against For Life Products and an

  Amended Third-Party Complaint against several of its manufacturers and

  distributors, bringing various trademark and consumer confusion claims. For Life

  Products and the third-party defendants have filed motions to dismiss, and For Life

  Products has filed a Motion to Strike, all of which have been fully briefed.1

                                              I.

         Virox’s pleadings allege the following facts, which I must accept as true for

  the purpose of deciding the motions to dismiss. Fessler v. IBM Corp., 959 F.3d 146,

  152 (4th Cir. 2020).

         For Life Products recently began selling hand sanitizer under its Rejuvenate

  mark. Third-party defendants Ruggerio Innovations LLC, (“Ruggerio”), QVC, Inc.

  (“QVC”) and BioJam, LLC (“BioJam”) also either manufacture, market, sell, or

  distribute the Rejuvenate hand sanitizer. Virox does not sell hand sanitizer. It does



         1
            I will dispense with oral argument because the facts and legal contentions are
  adequately presented in the materials before the court and argument would not significantly
  aid the decisional process.

                                              -2-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 3 of 13 Pageid#: 2423




  however sell disinfectants like wipes, disinfectant cleaner concentrate, and spray

  bottle disinfectant cleaner.

        For Life Products and the third-party defendants have made several

  misleading claims about the hand sanitizer that cause consumers to confuse it with

  Virox’s disinfectants. First, For Life Products has claimed that its hand sanitizer

  contains a patented solution. While For Life Products owns no such patent, Virox

  does own a patented solution for its disinfectants and advertises this patent to its

  consumers. Second, For Life Products and the third-party defendants have claimed

  that the hand sanitizer is effective against the virus that causes COVID-19. But this

  statement of efficacy is inconsistent with guidance from the Food and Drug

  Administration. On the other hand, Virox’s products have been placed on the

  Environmental Protection Agency’s list of products that meet the criteria to combat

  the COVID-19 virus and Virox has advertised this as well.

        The disinfectants and hand sanitizer are marketed and sold differently. Virox

  generally ships its disinfectants to UCI’s warehouse in Virginia where they are held

  on consignment and then sold via UCI’s website directly and exclusively to salons,

  spas, and licensed beauty and health professionals. Answer & Countercl. ¶¶ 149,

  150, ECF No. 15. On the other hand, For Life Products and the third-party

  defendants target consumer markets and consumer retail stores by selling the hand

  sanitizer on Amazon, QVC’s website and television channel, and Lowe’s website.


                                           -3-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 4 of 13 Pageid#: 2424




  Id. at ¶¶ 164, 165; Am. Third-Party Complaint ¶ 82, ECF No. 65. Virox’s

  disinfectants and For Life Products’ hand sanitizer were both available on Amazon

  for a “few months,” although Virox does not allege that the two products were both

  for sale on Amazon at the same time. Answer & Countercl. ¶¶ 48, 150 at n.1, ECF

  No. 15. The Counterclaim and Third-Party Complaint have incorporated reviews

  from customers who complain that statements about the hand sanitizer’s

  effectiveness against COVID-19 misled them. Am. Third-Party Compl. Ex. L, QVC

  Reviews 4–5,7–8, ECF No. 65-23.

        Based on these allegations, Virox has filed this Counterclaim against For Life

  Products and Third-Party Complaint against QVC, Ruggerio, and BioJam. Virox

  has brought claims against them all for trademark competition, unfair advertising,

  and a claim of false advertising under the Lanham Act, 15 U.S.C. § 1125(a)(1)(B)

  only with respect to For Life Products, Ruggerio, and BioJam. The claims generally

  allege that the sale and marketing of the hand sanitizer using a deceptive trademark

  and false statements have caused consumer confusion, unfair competition in the

  market, harm to Virox’s reputation, and diversion of Virox’s sales.

        For Life Products, Ruggerio, and BioJam have moved to dismiss the false

  advertising cause of action for lack of Article III standing or failure to state a claim.

  All third-party defendants have moved to dismiss the Third-Party Complaint in its

  entirety for failure to state a claim, lack of personal jurisdiction, and improper venue.


                                             -4-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 5 of 13 Pageid#: 2425




                                             II.

        I must begin my analysis with the “irreducible constitutional minimum of

  standing” to determine whether this is a case or controversy over which the court

  has jurisdiction under Article III of the Constitution. Lujan v. Defs. of Wildlife, 504

  U.S. 559, 560 (1992). “The standing requirement applies to each claim that a

  plaintiff seeks to press,” and “a plaintiff must demonstrate standing separately for

  each form of relief sought.” Overbey v. Mayor of Balti., 930 F.3d 215, 230 (4th Cir.

  2019).

        For Life Products, Ruggerio, and BioJam have raised facial challenges to

  standing, arguing that allegations in the Counterclaim and Third-Party Complaint,

  taken as true, do not establish that Virox has standing to pursue the false advertising

  claim. Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017)

  (discussing the difference between facial and factual challenge to standing).

  Consistent with the ‘“procedural protection’ that exists on a motion to dismiss,” this

  court must “accept as true all well-pleaded facts in a complaint and construe them in

  the light most favorable to” Virox. Id. (citation omitted); see Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must contain

  sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face.’”) (citation omitted).       “Unwarranted inferences,” “unreasonable

  conclusions,” and “naked assertions devoid of further factual enhancement” are not


                                             -5-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 6 of 13 Pageid#: 2426




  entitled to the presumption of truth. Wikimedia, 857 F.3d at 208 (internal quotation

  marks and citation omitted). When considering a facial challenge to standing, the

  court may “not look beyond the complaint and documents incorporated by reference

  therein.” Id. at 213.

        I first turn to For Life Products’ motion to dismiss the Lanham Act false

  advertising count of the Counterclaim for lack of Article III standing. Article III of

  the Constitution limits a federal court’s subject-matter jurisdiction to “cases” and

  “controversies.” U.S. Const. art. III. “One element of the case-or-controversy

  requirement is that plaintiffs must establish that they have standing to sue.” Clapper

  v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013) (internal quotation marks and

  citations omitted). Therefore, a federal court does not have subject-matter

  jurisdiction over the claim when the claimant lacks Article III standing. Id.

        At the motion to dismiss stage, a plaintiff must allege “detailed allegations

  [which] suffice to plausibly establish” each element of standing. Wikimedia, 857

  F.3d at 212. Those elements include:

        (1) an injury-in-fact (i.e., a concrete and particularized invasion of a legally
        protected interest); (2) causation (i.e., a fairly traceable connection between
        the alleged injury in fact and the alleged conduct of the defendant); and (3)
        redressability (i.e., it is likely and not merely speculative that the plaintiff’s
        injury will be remedied by the relief plaintiff seeks in bringing suit).

  Beck v. McDonald, 848 F.3d 262, 269 (4th Cir. 2017) (internal quotation marks and

  citation omitted).


                                            -6-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 7 of 13 Pageid#: 2427




        An injury-in-fact must be “actual or imminent,” which requires that the

  invasion of a plaintiff’s legally protected interest has either already occurred or is

  “certainly impending.” Clapper, 568 U.S. at 409 (internal quotation marks and

  citations omitted). Virox claims to have suffered two injuries: lost sales and damage

  to its reputation. But the Counterclaim has failed to establish these as injuries-in-

  fact because there are no factual allegations from which to plausibly conclude that

  Virox has already lost sales, that its reputation has already been harmed, or that either

  will imminently occur.

                                             A.

        The Counterclaim has not pointed to any facts suggesting that Virox has

  already lost sales. The Counterclaim does not allege that customers chose not to buy

  Virox’s disinfectants, or that they purchased For Life Products’ hand sanitizer

  instead of Virox’s disinfectants. See Belmora LLC v. Bayer Consumer Care AG,

  819 F.3d 697, 711 (4th Cir. 2016) (finding plausible sales diversion injury where

  plaintiff alleged that customers would “forego” purchasing its products and instead

  purchase defendant’s products); In re McCormick & Co., Pepper Prods. Mktg. &

  Sales Pracs. Litig., 215 F. Supp. 3d 51, 56 n.2, 58, (D.D.C. 2016) (holding that

  plaintiffs established injury-in-fact by plausibly alleging that “some of the deceived

  customers would have purchased Watkins’ pepper products instead of

  McCormick’s”). Although the Counterclaim points to Amazon reviewers who were


                                             -7-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 8 of 13 Pageid#: 2428




  misled about For Life Products’ hand sanitizer, it does not include factual allegations

  to suggest that these reviewers are salons, spas, or licensed beauty or health

  professionals that would have purchased Virox’s disinfectant in any event.

        Nor are there factual allegations from which to plausibly infer that Virox will

  imminently lose sales. For instance, there are insufficient factual allegations to

  plausibly conclude that Virox’s disinfectants compete with For Life Products for the

  same market share. See Belmora, 819 F.3d at 712 (naproxen sodium products were

  “direct competitor[s]” for customers along the Mexican-American border); In re

  McCormick & Co., 215 F. Supp. 3d at 58-59, (the parties’ pepper tins and grinders

  competed on the same shelves in stores for same customers). Virox asserts that its

  disinfectants are “sold in competitive proximity” with For Life Products’ hand

  sanitizer. Answer & Countercl. ¶ 159, ECF No. 15. But this is an “unwarranted

  inference” that is unsupported by factual allegations and therefore “not entitled to

  the presumption of truth.” Wikimedia, 857 F.3d at 208 (internal quotation marks and

  citation omitted). Indeed, the Counterclaim alleges that the parties sell different

  products, market them to different consumers, and generally sell them through

  different channels of commerce. It is not enough to simply allege that Virox also

  sold disinfectants on Amazon “for a few months,” especially without alleging that

  both products were sold on Amazon during the same time. Answer & Countercl. ¶

  150 at n.1, ECF No. 15. Virox’s conclusions that For Life Products’ false statements


                                            -8-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 9 of 13 Pageid#: 2429




  “will lead to lost sales” and that it “has suffered . . . injury to its business” are

  conclusions unsupported by factual allegations. Id. at ¶¶ 194, 200. Thus, Virox has

  not plausibly established an injury-in-fact in the form of lost sales.

                                            B.

        The Counterclaim similarly lacks factual allegations to indicate that harm to

  Virox’s reputation has occurred or will imminently occur. For example, there are

  no allegations that For Life Products’ false statements have “disparaged [Virox’s]

  business and products.” See Lexmark Int’l, Inc. v. Static Control Components, Inc.,

  572 U.S. 118, 138 (2014). Nor does the Counterclaim plausibly allege that For Life

  Products appropriated the good will that Virox had established among its customers.

  Belmora, 819 F.3d at 704 (defendant “repeatedly invoked” plaintiff’s reputation to

  plaintiff’s customer base) (internal quotation marks and citation omitted). To be

  sure, the Counterclaim incorporates articles suggesting that Virox’s disinfectants had

  a reputation for safety and efficacy against COVID-19 among beauty and health

  professionals and readers associated with those industries. Answer & Countercl. Ex.

  E at 8, ECF No. 15-5, But it does not allege that For Life Products’ deceptive

  statements ever reached these groups who knew and trusted Virox’s brand in an

  attempt to capitalize on Virox’s good will. Belmora, 819 F.3d at 704, 712 (finding

  that defendant’s statements reached customers who knew and trusted plaintiff’s

  brand). Without factual allegations that For Life Products’ false statements ever


                                            -9-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 10 of 13 Pageid#: 2430




  reached those who “knew” and “trusted” Virox’s brand, it is not plausible to

  conclude that those in Virox’s market now view Virox’s brand unfavorably or will

  imminently begin to do so. See LegalForce RAPC Worldwide P.C. v. Glotrade, No.

  19-CV-01538-LHK, 2019 WL 6036618, at *2 (N.D. Cal. Nov. 14, 2019) (finding

  defendant’s statements to plaintiff’s clients that plaintiff’s services were “deficient”

  plausibly established injury-in-fact to reputation). The Counterclaim simply does

  not contain factual allegations to plausibly support the conclusion that “Virox has

  suffered and will continue to suffer irreparable harm” to its “reputation and

  goodwill.” Answer & Countercl. ¶ 200, ECF No. 15. Therefore, Virox has not

  plausibly alleged that it has suffered an injury-in-fact to its business reputation.

        I thus conclude that Virox lacks Article III standing to pursue the Lanham Act

  false advertising count of its Counterclaim. I need not consider For Life Products’

  other arguments supporting dismissal of this count.

                                            III.

        I next turn to Ruggerio, QVC, and BioJam’s motions to dismiss the Third-

  Party Complaint for failure to state a claim. Federal Rule of Civil Procedure 14(a)(1)

  permits a defendant to bring a complaint against “a nonparty who is or may be liable

  to it for all or part of the claim against it.” (emphasis added). The emphasized

  language indicates that the “specific and limited function” of that rule is to “join in

  a new party in order to assert a derivative liability claim, usually for subrogation,


                                            -10-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 11 of 13 Pageid#: 2431




  contribution, or indemnity.” 1 Steven S. Gensler & Lumen N. Mulligan, Federal

  Rules of Civil Procedure, Rules & Commentary (2021), Westlaw FRCP-RC RULE

  14. “Under Rule 14(a), a third-party defendant may not be impleaded merely

  because he may be liable to the [third-party] plaintiff.” Owen Equip. & Erection Co.

  v. Kroger, 437 U.S. 365, 368 n.3 (1978). Rather, a third-party claim is “viable only

  where a proposed third party plaintiff says, in effect, ‘If I am liable to [the original]

  plaintiff, then my liability is only technical or secondary or partial, and the third

  party defendant is derivatively liable and must reimburse me for all or part . . . of

  anything I must pay [the original] plaintiff.’” Watergate Landmark Condo. Unit

  Owners’ Ass’n v. Wiss, Janey, Elstner Assocs., Inc., 117 F.R.D. 576, 578 (E.D. Va.

  1987).

        Here, the Third-Party Complaint fails to state a claim under a theory of

  derivative liability. Indeed, the Third-party Complaint does not allege that if Virox

  is liable to For Life Products then Ruggerio, QVC, and BioJam are partially liable

  too and must pay Virox on a theory of indemnity or contribution. Rather, Virox

  presses causes of action that seek to hold the third-party defendants at fault for

  wrongful conduct that is not contingent on any liability that Virox may have to For

  Life Products. What is more, allowing the improper joinder of the third-party

  defendants would have significant consequences because they contest whether this

  court has personal jurisdiction over them. Therefore, the Third-Party Complaint will


                                            -11-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 12 of 13 Pageid#: 2432




  be dismissed without prejudice because it fails to state a claim for derivative liability

  as required by Federal Rule of Civil Procedure 14(a). See, e.g., Kohl’s Dep’t Stores,

  Inc. v. Target Stores, Inc., 214 F.R.D. 406, 412 (E.D. Va. 2003) (granting 12(b)(6)

  motion to dismiss a third-party complaint where the alleged liability was “neither

  derivative of, nor secondary to, the claim brought against” the third-party defendant).

                                                  IV.

        Finally, For Life Products has filed a Motion to Strike Defendants’ First,

  Eleventh, Twelfth, Thirteenth, Fourteenth, Fifteenth, and Sixteenth Affirmative

  Defenses.    For Life Products contends that the defendants have made only

  conclusory allegations in support of these defenses, providing insufficient notice of

  their nature, and they should be stricken pursuant to Federal Rule of Civil Procedure

  12(f) (“The court may strike from a pleading an insufficient defense . . . .”).

        I agree with the defendants that the defenses in questions are contextually

  comprehensible as pleaded, in light of the Answer and Counterclaim and other

  pleadings in the case. See Odyssey Imaging, LLC v. Cardiology Assocs. of Johnston,

  LLC, 752 F. Supp. 2d 721, 727 (W.D. Va. 2010). Accordingly, I will deny the

  motion.

                                             V.

        For the foregoing reasons, it is ORDERED as follows:

        1. For Life Products’ Motion to Strike, ECF No. 30, is DENIED;


                                            -12-
Case 1:20-cv-00016-JPJ-PMS Document 89 Filed 03/29/21 Page 13 of 13 Pageid#: 2433




        2. For Life Products’ Motion to Dismiss Count IV of the Counterclaim, ECF

           No. 32, is GRANTED and Count IV of the Counterclaim is hereby

           DISMISSED;

        3. Ruggiero’s and QVC’s motions to dismiss, ECF Nos. 42 and 43, are

           GRANTED and the Third-Party Complaint, ECF No. 22, is hereby

           DISMISSED; and

        4. Ruggiero’s, QVC’s, and BioJam’s motions to dismiss, ECF Nos. 70, 72,

           and 79, are GRANTED and the First Amended Third-Party Complaint,

           ECF No. 65, is hereby DISMISSED.

                                              ENTER: March 29, 2021

                                              /s/ JAMES P. JONES
                                              United States District Judge




                                       -13-
